Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments as filed on 09/10/2021.  Claims 1-20 remain pending, of which claims 1, 9, and 15 are independent.

3.	In the Non-Final Office Action, the Examiner rejected claims 15-20 under 35 U.S.C. 101 as being directed to signals per se.  Responsive to Applicants’ amendments, the aforementioned rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-5, 8-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0228077 (“Hall”) in view of U.S. Patent Application Publication No. 2018/0129197 (“Wikander”).
Regarding claim 1, HALL teaches an electronic device ([0023]: “The invention … a height adjustable monitor assembly for a laptop computer.”) comprising: 
a first housing, wherein the first housing includes a display and a second housing, wherein the second housing is rotatably coupled to the first housing using a hinge (intuitively, one of ordinary skill in the art would understand “a laptop computer” per [0023] and FIGs. 3-4, 8A-8B, and 14-15 to feature two housing elements connected by a hinge element (e.g., as visually depicted in the cited FIGs., but also as described per [0053]-[0054] and [0075] for example)); 
a display adjustment engine and a motor, wherein … the display adjustment engine can activate the motor to cause a height of the display to be adjusted (per [0055], a “motor” is taught that operates to displace the screen assembly and its related housing elements to effectively deliver the “height adjustable monitor” benefit mentioned in [0023] for example, and to that effect the height adjustment via the motor is electronically/software-driven per [0064] in a manner that is equivalent to a “display adjustment engine” as recited).

Hall does not specifically teach the further elements of a user tracking engine located in the display to at least partially determine a gaze of a user and the motor, wherein, based on data related to the gaze of the user, the display adjustment engine can activate the motor to cause a height of the display to be adjusted.  Rather, the Examiner relies upon WIKANDER to teach what Hall otherwise lacks, see e.g. Wikander’s FIG. 1 showing a laptop-type form factor for a consumer electronic device, and particularly one where an eye-tracking sensor is provided per element 50 in the portion of the device housing that also includes the display screen (see, e.g., [0013]-[0014]), and where per [0017], [0040], and FIG. 4B the housing/lid/screen is automatically location/position-adjusted feasibly as a function of the location of the user’s eye ([0017]), and the adjustment as shown can be characterized to include a change in a display’s height vector relative to the user.  The Examiner believes the sensor-provided information that is used to make the adjustment per Wikander can feasibly used as the basis for a similar/comparable/analogous adjustment as contemplated by Hall for example.
Both Hall and Wikander relate to height adjustment of screen/display elements in relation to a user, e.g. such that the user is presented with the UI/GUI aspect of a device/system at an appropriate height for example.  Hence, the cited references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the software/electronic-driven height adjustment aspect of Hall to take into consideration the user’s gaze/sight as can be sensed, tracked, and monitored in the state of the art and specifically as taught per Wikander, with a reasonable expectation of success, e.g. to improve the user’s experience by delivering a more appropriate sightline for the user.

Regarding claim 2, Hall in view of Wikander teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the gaze is a relative distance of a user's face and eyes from the display, a position of the user's eyes relative to the display, an orientation of the user's pupil relative to the display, and/or a position of the user's head relative to the display (Wikander: [0017] teaching a motion detector that can determine the location of a user’s eye or other facial features, for example as the basis for making a screen adjustment).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Hall in view of Wikander teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach a display rotation mechanism, wherein, based on the data related to the gaze of the user, the display adjustment engine can activate the display rotation mechanism to rotate the display (Wikander’s [0017] and [0040] teaching a motion detector that can determine the location of a user’s eye or other facial features, for example as the basis for making a screen adjustment that is feasibly rotationally-driven per [0040], and where Hall teaches “rotational motion of lifter gears” per [0057] which drive vertically-inclined linear motion of its screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Hall in view of Wikander teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the motor rotates a worm gear in a first direction and a display support travels up the worm gear as the worm gear rotates in the first direction, wherein the display support is coupled to the display (“worm gear system” per Hall’s [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Hall in view of Wikander teach the electronic device of claim 4, as discussed above.  The aforementioned references further teach wherein the motor rotates the worm gear in a second direction and the display support travels down the worm gear as the worm gear rotates in the second direction, wherein the second direction is opposite the first direction (“worm gear system” per Hall’s [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Hall in view of Wikander teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the display is electrically coupled to the second housing through the hinge (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, and intuitively because they are situated in different housing elements, such wiring would necessarily travel between them where affixed via a hinge (hinges as discussed per [0075]-[0076] and [0080]-[0081])).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 13, the claim includes the same or similar limitations as claims 1 and 8 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 15, the claim includes the same or similar limitations as claims 1 and 2 discussed above, and is therefore rejected under a similar rationale.  The claim additionally recites at least one machine readable medium comprising one or more instructions, which is further taught per Hall’s [0065]-[0067] (discussing software and memory elements, e.g. that would function in tandem with the disclosed CPU of [0068] and [0076]).

Regarding claim 16, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 17, the claim includes the same or similar limitations as claims 4 and 5 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 20, Hall in view of Wikander teach the at least one machine readable medium of claim 15, as discussed above.  The aforementioned references further teach wherein the display is located in a first housing and the display is electrically coupled to a second housing using spring clips .


8.	Claims 6-7, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wikander and further in view of U.S. Patent Application Publication No. 2015/0205327 (“Daley”).
Regarding claim 6, Hall in view of Wikander teach the electronic device of claim 4, as discussed above.  The aforementioned references further teach the additional limitations wherein the display is electrically coupled to the second housing using a wire cable (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, and intuitively because they are situated in different housing elements, such wiring would necessarily travel between them where affixed via a hinge (hinges as discussed per [0075]-[0076] and [0080]-[0081])).  That said, neither Hall nor Wikander teach the further limitation of a spool [that] winds or unwinds the wire cable when the display is adjusted.  Rather, the Examiner relies upon DALEY to teach what Hall and Wikander otherwise lack, see e.g. Daley’s equivalent wire and spool assembly as discussed per [0344], which is feasibly integrated into a “notebook” or “lap top” type computer per [0380].
Both Hall and Wikander relate to height adjust of screen/display elements in relation to a user, e.g. such that the user is presented with the UI/GUI aspect of a device/system at an appropriate height for example.  Daley contemplates something similar.  Hence, the cited references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the software/electronic-driven height adjustment 

Regarding claim 7, Hall in view of Wikander and further in view of Daley teach the electronic device of claim 6, as discussed above.  The aforementioned references further teach the limitation wherein the spool is coupled to the worm gear (Daley’s equivalent wire and spool assembly as discussed per [0344], which is feasibly integrated into a “notebook” or “lap top” type computer per [0380], and can be made to be integrated into the similar rotation features that implement height/vertical displacement per Hall (e.g., Hall’s “worm gear system” per [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly)).  The motivation for combining the references is as discussed above in relation to claim 6.

Regarding claim 14, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under a similar rationale.


Response to Arguments
9.	Applicants’ arguments with respect to claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented herein.  The Examiner recommends Applicants’ consideration of the cited-to portions of Wikander, e.g. as discussed above in relation to claim 1, and the feasibility of incorporating the eye/face-tracking sensing aspect of Wikander, that is used to adjust Wikander’s lid/screen position, with Hall’s framework where the user manually provides input to electronically/electrically provide the same adjustment – for example to more automatically provide the sort of adjustment a Hall user might manually/deliberately make/determine by the benefit of Wikander’s sensor-driven approach.

10.	As a secondary consideration, for purposes of expediting prosecution, the Examiner recommends Applicants also consider US 2016/0112667 (“PARK”).  Park is not used as a basis for rejecting any of the claims in this present Office Action; that said, the Examiner believes it could feasibly be used to anticipate independent claim 1 because of the broadness of the Applicants’ claim language (although the Examiner does not believe it is actually a better fit/mapping than Hall in view of Wikander when one studies Applicants’ invention disclosure as a whole).
Park’s FIG. 1a teaching an electronic media-display device, that features different physical components that are integrated, e.g. a “guide bar” that is operably connected to “a flexible display”, the flexibly display rolling up and into the guide bar’s spool-like rod element (e.g., “rotatably coupled” as recited).  The guide bar and the flexible display constitute two portions of an assembly that approximate the recited “first housing” and “second housing”, where the flexible display constitutes “a display” as recited and also includes an eye-tracking sensor unit ([0075], [0102]-[0103]).  The controller-driven operation feasibly allows recognition of a user’s to effectively adjust the height of the display, per [0102]-[0103].  Because Applicants’ claims do not sufficiently clarify what constitutes “height”, the Examiner submits the adjustment of a height as taught by Park respectfully is a fair read/mapping.
To the extent that Applicants believe amendments are necessary to overcome Hall in view of Wikander, the Examiner recommends Applicants’ consideration of Park.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2016/0112667 Park
US 2018/0330535 Hawthorne
US 10181154 Budde
US 2016/0059128 Ito
US 2016/0059122 Ehara
US 2006/0208169 Breed
US 2005/0273218 Breed
US 2005/0046584 Breed
US 2006/0025897 Shostak
US 2005/0192727 Shostak
US 7164117 Breed
US 7126583 Breed
US 7103460 Breed

11.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174